DuPONT, C. J.,
delivered the opinion of the Court.
Tkis.case was heard.at the term of the Supreme Court held ,-at Lake City in .February last; and the assignment of errors *166and the-facts of the case are identical with those of the case of Adam A. Ochus vs. Sheldon, Hoyt & Co, with the exception that no objection is made on account of the Judge being interested in the result.
The conclusion arrived at, and the views expressed upon ithe two first errors assigned in that case, are conclusive of {this ease, and it is unnecessary to reiterate them.
Let the judgment of the Court below be affirmed with .costs.